DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Fig. 3, claims 1-6 and 12-17 in the reply filed on 11/15/2022 is acknowledged.
Claims 7-11 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cheng et al (US Pat. Pub. 2021/0033669; hereinafter referred to as Cheng).
As per claim 13:	Cheng teaches a multi-bit flip-flop comprising:
a scan input pin configured to receive a scan input signal (Fig. 1, SI); 
a clock pin configured to receive a clock signal (Fig. 1, CLK); 
a scan enable pin configured to receive a scan enable signal (Fig. 1, SE); 
a plurality of data input pins (Fig. 1, 121-122) configured to receive a plurality of data input signals including at least a first data input signal (Fig. 1, D0) and a second data input signal (Fig. 1, D2), respectively; 
a first flip-flop (Fig. 1, 110) configured to generate a first input signal (Fig. 1, Bit 0) corresponding to any one of the scan input signal (Fig. 1, SI) and the first data input signal (Fig. 1, D0) according to the scan enable signal (Fig. 1, 110), generate a first internal signal by latching the first input signal (Fig. 1, D flip-flop 110), and output a first output signal corresponding to the first internal signal (Fig. 1, Q0); 
an internal hold buffer configured to generate a second internal signal (Fig. 1, Bit 1) by buffering the first internal signal (Fig. 1, 112 receives and buffers Bit 1); 
a second flip-flop (Fig. 1, 114) configured to generate a second input signal (Fig. 1, Bit 2) corresponding to any one of the second internal signal (Fig. 1, Bit 1) and the second data input signal (Fig. 1, D1) according to the scan enable signal (Fig. 1, 114), and generate a second output signal based on the second input signal (Fig. 1, Q2); and 
a plurality of output pins (Fig. 1, 125 and 127) configured to output a plurality of output signals including at least the first output signal (Fig. 1, Q0) and the second output signal (Fig. 1, Q2), respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Feger et al (US Pat. 5,490,151; hereinafter referred to as Feger) in view of Gaskins (US Pat. Pub. 2012/0239847) in view of Ge et al (US Pat. 10,338,139; hereinafter referred to as Ge).
As per claim 1:
	Cheng teaches a multi-bit flip-flop comprising: 
a scan input pin (Fig. 1, SI); 
a first data input pin (Fig. 1, D);
a second data input pin (Fig. 1, D2); 
a first output pin (Fig. 1, output Q of 110); 
a second output pin (Fig. 1, output Q of 114); 
a first flip-flop arranged on a first row (Fig. 1, 110), including a first input buffer electrically connected with the scan input pin and the first data input pin (Fig. 1, 171; a multiplexer necessarily buffers a passing signal as taught by Gaskins in paragraph 10);
a second flip-flop (Fig. 1, 114), including a second input buffer electrically connected with the second data input pin (Fig. 1, 173; a multiplexer necessarily buffers a passing signal as taught by Gaskins in paragraph 10); and 
an internal hold buffer (Fig. 1, 112) electrically connected to the first output (Fig. 1, output Q of 110) on the first row and the second input buffer (Fig. 1, 173).
Not explicitly disclosed is a first output driver electrically connected with the first output pin; a second output driver electrically connected with the second output pin; and the second flip-flop arranged on a second row different than the first row.  However, Feger in an analogous art teaches scan cells with an output buffer respectively connected to each scan cell (Fig. 2, 18).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to include an output buffer at the outputs Q of Cheng.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it was known in the art to use buffers to drive scan cell outputs, as done by Feger (col. 3, lines 46-47).
Also not explicitly disclosed is the second flip-flop arranged on a second row different than the first row.  However, Ge in an analogous art teaches a scan chain arranged vertically such that the registers are arranged in different rows (Fig. 7A).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to relocate the second register of Cheng to a second row.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because doing so would have merely been a relocation of parts without changing the principle or method of operation, and would have produced expected results.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Feger in view of Gaskins in view of Ge in view of Mori et al (US Pat. Pub. 2001/0042921; hereinafter referred to as Mori).
As per claim 12:	Cheng et al teach the multi-bit flip-flop of claim 1 above.  Not explicitly disclosed is further comprising: a first pattern connecting the first output driver to the internal hold buffer in a first wiring layer; and a second pattern and a third pattern connecting the internal hold buffer to the second flip-flop in a second wiring layer and a third wiring layer.  However, Mori in an analogous art teaches first to third layers, each including a pattern for connecting the layers (paragraph 95). 
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use a respective pattern for connecting the buffer of Cheng to each respective layer.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because the multiple layers would have helped realize higher circuit integration (paragraph 4).

Allowable Subject Matter
Claims 2 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teach or fairly suggest each and every limitation as recited in claims 2 and 14, particularly in combination with each and every limitation of the respective parent claim.  Claims 3-6 and 15-17 depend from claims 2 and 14 and would be allowable for at least these reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art are generally directed to scan and multi-bit fli-flops.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111